Citation Nr: 0638166	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for reactive major 
depression, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1974, but has only one year, 11 months, and 9 days of 
credited service during that time.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran indicated in his substantive 
appeal that he wished to testify before a Veterans Law Judge 
and that he appear before the Board in Washington, D.C.  A 
hearing was accordingly scheduled for October 18, 2006.  
Notice of the scheduled hearing was sent to the veteran at 
his last known address in September 2006.  The veteran failed 
to report.  The letter was not returned as "undeliverable."  
Since he failed to appear, and has not requested that the 
hearing before the Board be rescheduled, his request for a 
hearing before the Board is deemed withdrawn.  38 C.F.R. § 
20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher evaluation for his service-
connected psychiatric disability, which is described as 
reactive major depression.  He also seeks entitlement to 
service connection for schizophrenia and PTSD.

In August 2001, the veteran underwent VA examination, at 
which time he was diagnosed with major depression in AXIS I 
and antisocial personality disorder in AXIS II.  A GAF of 51 
was assigned.  

In May 2002, the veteran's treating psychologist submitted a 
letter stating that he had treated the veteran since 1998 for 
psychiatric diagnoses including PTSD, bi-polar disorder, and 
panic attacks.  The psychologist stated that the veteran's 
panic attacks occurred weekly, at least, increasing in 
frequency with stress, and rendering the veteran unable to 
communicate or to do anything at all, including to perform 
satisfactorily at his part-time job.  When depressed, the 
psychologist further reported, the veteran is unable to make 
decisions related to minor day-to-day events, let alone 
matters of importance.  He becomes disoriented and has 
difficulty in employment functions as well as interpersonal 
relationships.  He also has suicidal thoughts that occur over 
most of the day which are pervasive and interfere with 
adequate functioning.  

Based on the May 2002 statement, the Board finds that there 
is sufficient evidence to indicate that the veteran's 
service-connected reactive depression has worsened since his 
last, August 2001, VA examination.  In addition, the most 
recent psychiatric treatment records from the prison are 
dated in 1998.  

The Board finds that the claims of service-connection for 
schizophrenia and PTSD are inextricably intertwined with the 
claim for an increased evaluation for reactive depression, 
inasmuch as the May 2002 statement reflects treatment for 
psychiatric conditions in addition to depression, namely, 
PTSD and bi-polar disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Concerning the claim for service connection for 
schizophrenia, the Board notes that service medical records 
show that the veteran was hospitalized in service and was 
found to have schizophrenia, latent type, severe.  A Medical 
Board Report, dated in June 1974, reflects that the condition 
was found to have existed prior to service, and to have not 
been aggravated by his active service.  The veteran was 
discharged as unfit for further active service.  

The Board observes that in cases involving aggravation of a 
preexisting condition requires a two-prong analysis.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  See 38 
U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2005).  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition. See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); 
Wagner, supra.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, supra.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service. Id. This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322 (2006).

In the present case, the veteran's report of physical 
examination at entrance into active service, dated in 
September 1969, reflects no diagnoses, abnormalities, 
defects, or other findings concerning his psychological 
condition.  However, during service, he was found to have 
schizophrenia.  The MEB report shows that the veteran was 
admitted to the neuropsychiatric unit from the brig, where he 
was pending charges, including for being absent without leave 
(AWOL).  The veteran was found unfit for further duty due to 
the severity of his psychiatric condition.  In determining 
that the veteran's schizophrenia had existed prior to active 
service, the MEB report cites to hospitalizations at the 
Damash State Hospital in Oregon-on one occasion by court 
order-prior to the veteran's entrance to active service.  
However, these records are not present in the claims file now 
before the Board.  These records are necessary in order to 
properly adjudicate the veteran's claim under Wagner, supra.

Concerning the claim for service connection for PTSD, the 
Board observes that the May 2002 statement proffered by his 
private psychologist indicates that the veteran is being 
treated for PTSD, among other conditions.  The veteran avers 
that he was subjected to personal assault while on active 
service, and that the actions for which he was imprisoned in 
service where the result of a behavioral breakdown in the 
wake of this personal assault.  Development of PTSD claims 
based on personal assault is governed by special provisions 
of VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
paragraph 5.14(c) and (d).  See also Patton v. West, 12 Vet. 
App. 272, 281 (1999); YR v. West, 11 Vet. App. 393, 399 
(1998).  

After review of the record, the Board finds that it is 
necessary to obtain records of psychiatric treatment the 
veteran has undergone both since 1998 and prior to his 
entrance into active service.  The veteran should then be 
afforded a VA examination to determine the nature, extent, 
and etiology of any and all psychiatric pathology, to include 
review of the claims file, including any and all records 
newly obtained by this remand.  See 38 C.F.R. § 3.159(c)(4) 
(2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See e.g. Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement. [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  See Bolton, 8 Vet. App. at 191, quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Notwithstanding, the Board reminds the veteran that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any and 
all health care providers who have 
treated him for his service-connected 
reactive depression and claimed 
schizophrenia and PTSD from 1998.  Obtain 
records from all health care providers, 
including through the Oregon Department 
of Corrections, and by Jerome S. Gordon, 
Ph.D.  Obtain release of private medical 
records where appropriate.

Make all reasonable efforts to obtain 
these records.  Document efforts and 
negative responses.

2.  Ask the veteran to identify any and 
all health care providers and/or 
hospitals at which he was treated for 
neuropsychiatric conditions prior to 
entrance into active service.  Obtain 
records from all health care providers, 
including the Damash State Hospital in 
Oregon.  Obtain release of private 
medical records where appropriate.

Make all reasonable efforts to obtain 
these records, including to conduct any 
and all follow up actions indicated.  
Document efforts and negative responses.

Ensure that all searches include any and 
all names and identification numbers the 
veteran may have used.

3.  After completion of #1-2, above, make 
all arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service 
connected reactive depression, and 
nature, extent, and etiology of the 
claimed schizophrenia and PTSD.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of his 
service-connected reactive depression and 
claimed schizophrenia and PTSD; describe 
any current symptoms and manifestations 
attributed to the service-connected 
reactive depression and claimed 
schizophrenia and PTSD; and provide 
diagnoses for any and all psychiatric 
pathology.

Concerning any psychiatric condition that 
may be diagnosed other than the service-
connected reactive depression and 
including the claimed schizophrenia and 
PTSD, the examiner(s) is(are) requested 
to offer the following opinions:

Is it as likely as not that any 
currently manifested psychiatric 
condition, including schizophrenia 
and PTSD, is part and parcel or an 
outgrowth of the service-connected 
reactive depression?

Is it as likely as not that any 
currently manifested psychiatric 
condition, including schizophrenia 
and PTSD, is the result of active 
service or any incident therein, to 
include a stressful event such as 
personal assault, or aggravation of 
a pre-existing psychiatric 
condition?  Or, is it more likely 
than not that any aggravation of a 
pre-existing condition, including 
schizophrenia, is the result of the 
natural progression of the disease?
	
In the alternative, is it as likely 
as not that any currently manifested 
neuropsychiatric condition, 
including schizophrenia and PTSD, 
had its onset during active service 
or within the one-year presumptive 
period?

Please make all reasonable accommodations 
on the veteran's behalf, including 
affording him examination at the prison, 
requesting that examination be provided 
by staff already at the prison facility, 
and affording his treating psychologist 
the opportunity to provide the 
information sought in this remand.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for an increased 
evaluation for his service-connected 
reactive depression and service 
connection for the claimed schizophrenia 
and PTSD, with application of all 
appropriate laws and regulations, 
including consideration of Mittleider v. 
West, 11 Vet. App. 181 (1998), Wagner, 
supra, and Patton, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


